Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Entity Name Jurisdiction 1414c Inc. Delaware,USA A.S.P.I Digital, Inc. Georgia, USA Accord Networks Management, Inc. Georgia, USA Accord Networks, Inc. Georgia, USA Accordent Technologies, Inc. California,USA Destiny Conferencing Corporation Delaware, USA Octave Communications, Inc. Delaware, USA PicTel Videoconferencing Systems Corporation Delaware, USA PictureTel Audio Holdings Inc. Massachusetts,USA PictureTel LLC Delaware, USA PictureTel Mexico SA de CV Mexico PictureTel Scandinavia AB Sweden PictureTel Securities Corporation Massachusetts,USA PictureTel Service Corporation Delaware, USA PictureTel Venezuela SA Venezuela Polycom Copenhagen APS Denmark Polycom (France), S.A.R.L. France Polycom (Italy) S.r.l. Italy Polycom (Japan) K.K. Japan Polycom (Mena) FZ-LLC Dubai, United Arab Emirates Polycom (Netherlands) B.V. Netherlands Polycom (Switzerland) AG Switzerland Polycom (United Kingdom) Ltd. UnitedKingdom Polycom Asia Pacific Pte Ltd. Singapore Polycom Australia Pty Ltd. Australia Polycom Canada, Ltd. Canada Polycom Capital LLC Delaware, USA Polycom Chile Comercial Limitada Chile Polycom Communication Solutions (Beijing) Co., Ltd. Beijing, China Polycom Communications Technology (Beijing) Co., Ltd Beijing, China Polycom Europe Cooperatief Netherlands Polycom Global (Singapore) Pte. Ltd Singapore Polycom Global Limited Thailand Polycom GmbH Germany Polycom Hong Kong Limited Hong Kong Polycom International Corporation Delaware, USA Polycom Israel Ltd. Israel Polycom Norway AS Norway Polycom Nova Scotia Ltd. Canada Polycom Nova Scotia ULC Canada Polycom Peru SRL Peru Polycom Poland Sp.z.o.o. Poland Polycom Puerto Rico, LLC Puerto Rico Polycom Russia, LLC Russia Polycom Saudi Arabia Saudi Arabia Poly-com S de RL de CV Mexico Polycom SEE (Romania) S.R.L. Romania Entity Name Jurisdiction Polycom Solutions (Spain) SL Spain Polycom South Africa (Pty) Ltd South Africa Polycom Technology (R&D) Center Private Limited India Polycom Telecomunicacoes do Brasil Ltda. Brazil Polycom Unified Iletisim Sanayi ve Ticaret Limited Sirketi Turkey Polycom WebOffice Holding, Inc. Delaware, USA Polycom WebOffice Israel, Ltd. Israel Polycom WebOffice, Inc. Delaware, USA Polycom Unified Communications Solutions Pvt. Ltd. (FKA Dream Big Realty Deals Pvt Ltd.) India Starlight Networks Inc. California, USA Vivu (Singapore) PTE. Ltd. Singapore ViVu, Inc. Delaware, USA Voyant Technologies, Inc. Delaware, USA
